Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 10/11/2021 have been acknowledged. Claims 1, 11-24, and new claims 25-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 11-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/018862 to Ishii et al. (English equivalent US 2014/0178756 used for citation), in view of WO 2014/119790 to Sugimoto et al. (English equivalent US 2015/0357648 used for citation) and WO 2013/183717 to Sonobe et al. (English equivalent US 2015/0132644 used for citation).
Regarding claim 1, Ishii et al. teaches a composition for an electrochemical device electrode ([0119]; [0120]; [0203]; [0209]) comprising: 
a conductive material ([0010]; [0011]; [0085-87]; [0203]); 
a particulate polymer, e.g. a particle-shaped binder including a nitrile polymer containing a monomer unit which has an acidic functional group such as a carboxylic acid group ([0011]; [0030]; [0034-38]; [0203]; [0209]), 
a water-soluble polymer, e.g. a dispersant such as carboxymethyl cellulose ([0090]) or a thickener carboxymethylcellulose ([0203]; [0209]); and 

the carboxylic acid group-containing monomer unit has a percentage content of preferably 1 to 30 wt % in the nitrile polymer ([0038]).
Ishii et al. teaches that the conductive material has an average particle size usually 0.001 to 10 µm ([0087]), but does not expressly teach that the conductive material is carbon nanotubes having an average diameter of 1 nm or more and 50 nm or less and a BET specific surface area of at least 30 m2/g and not more than 400 m2/g.
Sugimoto et al. also relates to a composition or slurry for an electrochemical device electrode and teaches that the slurry comprises a binder, a conductive material, and a solvent ([0016]), which can contain water ([0155]), wherein the conductive material is, e.g. carbon nanotubes ([0140]), and has a particle diameter, in terms of number average particle diameter, of particularly preferably 15 to 36 nm ([0138]) and a BET specific surface area of particularly preferably 50 to 300 m2/g ([0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the conductive material of Sugimoto et al. in the composition of Ishii et al., motivated by the fact that Sugimoto et al. teaches that the particle size and specific surface area of the conductive material are critical for uniform dispersion of the conductive material, reducing internal resistance of the electrode, and the improvement of the capacity ([0138]; [0139]).
Finally, Ishii et al. teaches that water-soluble polymer, e.g. a dispersant such as carboxymethyl cellulose ([0090]) or a thickener carboxymethylcellulose ([0203]; [0209]), but does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 1,400 mPas and not more than 6,000 mPas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the composition of Ishii et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer (such as carboxymethyl cellulose) makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and swelling during charge-discharge is effectively suppressed ([0062]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Regarding claim 11, Ishii et al. teaches that the nitrile polymer further includes a nitrile group-containing monomer unit ([0011]; [0030]; [0032]; [0033]). 
Regarding claim 12, Ishii et al. teaches that the nitrile polymer further includes a (meth)acrylic acid ester monomer unit, e.g. sulfoethyl methacrylate, sulfopropyl methacrylate, or sulfonbutyl methacrylate ([0034]; [0036]). Further, Ishii et al. also 
Regarding claim 13, Ishii et al. teaches that the ratio of content of the nitrile group-containing monomer unit in the nitrile polymer is preferably 10 to 50 wt % with respect to the total monomer units, preferably 20 to 40 wt % ([0033]) and that the ratio of content of the monomer unit which has an acidic functional group in the nitrile polymer is preferably 1 to 30 wt % with respect to the total monomer units, more preferably 1 to 20 wt %, furthermore preferably 1 to 15 wt % ([0038]). Since the (meth)acrylic acid ester monomer unit, e.g. sulfoethyl methacrylate, sulfopropyl methacrylate, or sulfonbutyl methacrylate, is an acidic functional group ([0034]; [0036]), the ratio of content of the (meth)acrylic acid ester monomer unit is within the given ranges of the acidic functional group. As a result, a mass ratio of percentage content of the nitrile group-containing monomer unit relative to percentage content of the (meth)acrylic acid ester monomer unit in the nitrile polymer falls within or overlaps with the claimed range. For example, 24 wt % of the nitrile group-containing monomer unit and 26 wt % of the (meth)acrylic acid ester monomer unit corresponds to a mass ratio of about 0.92.
In the acrylic polymer which is contained in the particle-shaped binder, the ratio of content of the (meth)acrylic acid ester units is preferably 40 to 99 wt%, more 
Regarding claim 14, given the taught ranges provided in claim 13 above, the nitrile group-containing monomer unit and the (meth)acrylic acid ester monomer unit have a total percentage content of 50 mass% or more in the nitrile polymer and the same applies to the acrylic polymer. 
Regarding claim 17, Ishii et al. teaches an example of 2.5 parts of the particulate polymer or binder and 2 parts of the conductive material in a composition ([0203]). The given ratio falls within the claimed range.
Regarding claim 18, Ishii et al. teaches an example of 2 parts of the water-soluble polymer or carboxymethylcellulose and 2 parts of the conductive material in a composition ([0203]). The given ratio falls within the claimed range.
Regarding claim 19, Ishii et al. teaches an electrode active material in the composition ([0097]; [0203]).
Regarding claim 20, Ishii et al. teaches an electrode for an electrochemical device comprising: a current collector; and an electrode mixed material layer formed on 
Regarding claim 21, Ishii et al. teaches electrochemical device comprising the electrode for an electrochemical device according to claim 20 ([0021]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sugimoto et al., and Sonobe et al. as applied to claim 1 above, in view of WO 2011/148970 to Wakizaka et al. (machine translation previously provided for citation).
Regarding claims 15 and 16, Ishii et al. does not expressly teach that the particulate polymer further includes a crosslinkable monomer unit, wherein the crosslinkable monomer unit is at least one selected from the group consisting of an epoxy group-containing monomer unit, an N-methylol amide group-containing monomer unit, and an oxazoline group-containing monomer unit.
Wakizaka et al. also relates to a composition for an electrochemical device electrode comprising: a conductive material (abstract; [0035-42]; [0073]; [0074]; [0120]); a particulate polymer or binder including a carboxylic acid group-containing monomer unit ([0015]; [0045]; [0046]), a water-soluble polymer, e.g. a thickener such as carboxymethyl cellulose ([0079]; [0114-116]); and water and teaches that the particulate polymer or binder further includes a crosslinkable monomer unit such as an epoxy group-containing monomer unit ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed crosslinkable monomer unit in 

Claims 22 and 23 are rejected under U.S.C. 103 as being unpatentable over Ishii et al., in view of Sugimoto et. al., Sonobe et al., and US 2013/0089780 to Uezono.
Regarding claims 22 and 23, Ishii et al. teaches a method of producing a composition for an electrochemical device electrode ([0119]; [0120]; [0203]; [0209]), comprising: mixing an electrode active material, a conductive material, a water-soluble polymer, e.g. carboxymethyl cellulose, a particulate polymer, e.g. a particle-shaped binder including a nitrile polymer containing a monomer unit which has an acidic functional group such as a carboxylic acid group ([0011]; [0030]; [0034-38]), and water ([0097]; [0203]), wherein the carboxylic acid group-containing monomer unit has a percentage content of preferably 1 to 30 wt % in the nitrile polymer ([0038]).
Ishii et al. teaches that the conductive material has an average particle size usually 0.001 to 10 µm ([0087]), but does not expressly teach that the conductive material is carbon nanotubes having an average diameter of 1 nm or more and 50 nm or less and a BET specific surface area of at least 30 m2/g and not more than 400 m2/g.
Sugimoto et al. also relates to a composition or slurry for an electrochemical device electrode and teaches that the slurry comprises a binder, a conductive material, and a solvent ([0016]), which can contain water ([0155]), wherein the conductive 2/g ([0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the conductive material of Sugimoto et al. in the composition of Ishii et al., motivated by the fact that Sugimoto et al. teaches that the particle size and specific surface area of the conductive material are critical for uniform dispersion of the conductive material, reducing internal resistance of the electrode, and the improvement of the capacity ([0138]; [0139]).
Ishii et al. teaches that water-soluble polymer, e.g. a dispersant such as carboxymethyl cellulose ([0090]) or a thickener carboxymethylcellulose ([0203]; [0209]), but does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 1,400 mPas and not more than 6,000 mPas.
Sonobe et al. also relates to a composition for an electrochemical device electrode ([0009]; [0082]; [0110]; [0111]) and teaches that the composition comprises a conductive material ([0082]; [0089]); a binder resin including a styrene-butadiene copolymer latex containing an unsaturated carboxylic acid monomer ([0018-28]); a water-soluble polymer ([0059-61]), and water ([0182]); wherein the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulose-based polymer such as carboxymethyl cellulose ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Finally, Ishii et al. does not expressly teach the stepwise mixing in claims 22 and 23.
Uezono also relates to a method of producing a composition or slurry for an electrochemical device electrode and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-soluble polymer, and a second step of mixing the first slurry with an electrode active material and a binder (abstract; Fig. 1; [0010]; [0028]; [0029]; [0036]; [0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dispersed the conductive material prior to adding the particulate polymer/binder and the electrode active material in the method of Ishii et al., motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the conductive material, which is known to aggregate. As a result, the dispersion of the positive electrode active material, the conductive material, and the .

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., in view of Sugimoto et al., Sonobe et al., and US 2015/0364749 to Kim.
Regarding claims 22-24, Ishii et al. teaches a method of producing a composition for an electrochemical device electrode ([0119]; [0120]; [0203]; [0209]), comprising: mixing an electrode active material, a conductive material, a water-soluble polymer, e.g. carboxymethyl cellulose, a particulate polymer, e.g. a particle-shaped binder including a nitrile polymer containing a monomer unit which has an acidic functional group such as a carboxylic acid group ([0011]; [0030]; [0034-38]), and water ([0097]; [0203]), wherein the carboxylic acid group-containing monomer unit has a percentage content of preferably 1 to 30 wt % in the nitrile polymer ([0038]).
Ishii et al. teaches that the conductive material has an average particle size usually 0.001 to 10 µm ([0087]), but does not expressly teach that the conductive material is carbon nanotubes having an average diameter of 1 nm or more and 50 nm or less and a BET specific surface area of at least 30 m2/g and not more than 400 m2/g.
Sugimoto et al. also relates to a composition or slurry for an electrochemical device electrode and teaches that the slurry comprises a binder, a conductive material, and a solvent ([0016]), which can contain water ([0155]), wherein the conductive 2/g ([0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the conductive material of Sugimoto et al. in the composition of Ishii et al., motivated by the fact that Sugimoto et al. teaches that the particle size and specific surface area of the conductive material are critical for uniform dispersion of the conductive material, reducing internal resistance of the electrode, and the improvement of the capacity ([0138]; [0139]).
Ishii et al. teaches that water-soluble polymer, e.g. a dispersant such as carboxymethyl cellulose ([0090]) or a thickener carboxymethylcellulose ([0203]; [0209]), but does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 1,400 mPas and not more than 6,000 mPas.
Sonobe et al. also relates to a composition for an electrochemical device electrode ([0009]; [0082]; [0110]; [0111]) and teaches that the composition comprises a conductive material ([0082]; [0089]); a binder resin including a styrene-butadiene copolymer latex containing an unsaturated carboxylic acid monomer ([0018-28]); a water-soluble polymer ([0059-61]), and water ([0182]); wherein the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulose-based polymer such as carboxymethyl cellulose ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Finally, Ishii et al. does not expressly teach the stepwise mixing in claims 22-24.
Kim also relates to a method of producing a composition for an electrochemical device, e.g. an electrode active material slurry, and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the components of the composition in steps as claimed in the method of Ishii et al., motivated by the fact that Kim demonstrates that the conductive agent dispersion and the electrode active .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sugimoto et al., and Sonobe et al. as applied to claim 1 above, in view of Uezono.
Regarding claim 25, Ishii et al. does not teach that the composition does not contain an electrode active material.
Uezono also relates to a composition or slurry for an electrochemical device electrode and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-soluble polymer, and a second step of mixing the first slurry with an electrode active material and a binder (abstract; Fig. 1; [0010]; [0028]; [0029]; [0036]; [0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left out the electrode active material in the composition of Ishii et al. and added it later as demonstrated by Uezono, motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sugimoto et al., and Sonobe et al. as applied to claim 1 above, in view of Kim.
Regarding claim 25, Ishii et al. does not teach that the composition does not contain an electrode active material.
Kim also relates to a composition or slurry for an electrochemical device electrode and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left out the electrode active material in the composition of Ishii et al. and added it later as demonstrated by Kim, motivated by the fact that Kim demonstrates that the conductive agent dispersion and the electrode .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sugimoto et al., and Sonobe et al. as applied to claim 1 above, in view of US 2014/0205904 to Sasaki.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sugimoto et al., Sonobe et al., and Uezono as applied to claim 22 above, in view of US 2014/0205904 to Sasaki.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., Sugimoto et al., Sonobe et al., and Kim as applied to claims 22 and 24 above, in view of US 2014/0205904 to Sasaki.
Regarding claims 26-28, Ishii et al. teaches a water-soluble polymer, e.g. a dispersant such as carboxymethyl cellulose ([0090]) or a thickener carboxymethylcellulose ([0203]; [0209]). Sonobe et al. teaches that the 1% aqueous solution viscosity of the water-soluble polymer such as carboxymethyl cellulose ([0060]) can be adjusted by an average polymerization degree of the cellulose compound. When the average polymerization degree is high, the aqueous solution viscosity tends to increase ([0062]).

Sasaki also relates to a composition for an electrochemical device electrode and a method of producing the composition and teaches that the composition may contain a viscosity modifier ([0178]; [0258]), for example, carboxymethyl cellulose (CMC) ([0185]), and has an average polymerization degree of preferably 500 or more, and more preferably 1,000 or more, and preferably 2,500 or less, more preferably 2,000 or less, and particularly preferably 1,500 or less ([0189]). The taught range overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the average degree of polymerization of the water-soluble polymer such as CMC in the claimed range in the composition and method of Ishii et al., motivated by the fact that Sasaki teaches that the average polymerization degree of the viscosity modifier may affect the flowability of the slurry composition, the film uniformity of the electrode active material layer, and processes in the steps. When the average polymerization degree falls within the aforementioned range, stability of the slurry composition over the lapse of time can be improved, and application free of generation of aggregates and uneven thickness can be achieved ([0189]). Therefore, the skilled artisan would have obtained expected results of at least adjusting the viscosity of the water-soluble polymer and/or the composition containing the water-soluble polymer by controlling the average polymerization degree of the polymer as suggested by the prior arts (Sonobe [0062], Sasaki [0189]).


Response to Arguments and Declaration under 37 C.F.R § 1.132
Applicant’s arguments with respect to claims 1 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claims 1, 22, and 24 and argued that the prior arts did not teach that the new limitation reciting “the conductive material is carbon nanotubes having an average diameter of 1 nm or more and 50 nm or less and a BET specific surface area of at least 30 m2/g and not more than 400 m2/g.” In response, the Examiner has applied new grounds of rejections, where Sugimoto was cited specifically to address the new limitation (please see rejections above). New claims 25-28 have also been rejected.
Applicant submitted an Affidavit dated 10/11/2021, showing unexpected results due to the claimed conductive material having the specific properties. It was noted that the Affidavit including the statements in 9 and 10 refer to carbon nanotubes having “an average diameter of 1 nm or more and 50 nm or less and a BET specific surface area of at least 100 m2/g and not more than 400 m2/g.” However, claims 1, 22, and 24 each recites “carbon nanotubes having an average diameter of 1 nm or more and 50 nm or less and a BET specific surface area of at least 30 m2/g and not more than 400 m2/g.” The Affidavit is not commensurate with the scope of the claims.
In addition, clarification or explanation is needed about the average diameter of Examples 1-8, 1-11, and 1-12 in Table 4 of the Affidavit. Statement 15 indicates that the carbon nanotubes of these examples have the same average diameter of 10 nm, but .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725